Citation Nr: 1141719	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-49 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence consisting of a letter from Dr. AT dated in October 2010.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in March 1971, the RO denied a claim of entitlement to service connection for low back strain.

2. Evidence added to the record since the prior final denial in March 1971 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

The March 1971 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the claim for service connection for a low back disorder is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the implementing regulations as to that claim.  

The Veteran contends that he suffered injury to his low back when he was hit in the head and knocked unconscious during service.  Thus, he contends that service connection is warranted for a disorder of the low back. 

In a March 1971 rating decision, the RO found that the evidence the Veteran's claimed low back disorder was not shown by the evidence of record to be a current disability.  Evidence of record at that time included the Veteran's statements, service treatment records, and the report of a September 1970 VA examination that indicated only low back strain by history.  Accordingly, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.

The Veteran did not appeal this decision.  Thus, the March 1971 decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

The Veteran filed his claim to reopen in February 2008; thus, the definition of new and material evidence applicable to the claim is as follows: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the final March 1971 rating decision, the Veteran has submitted additional personal statements, including testimony at a November 2010 hearing, private treatment records, and two statements by Dr. AT.  The Board's review of this evidence reflects that new and material evidence has been submitted to reopen the claim.  Specifically, the private treatment records include imaging studies that reflect the presence of multiple abnormalities of the lumbar spine including degenerative disc disease, lumbar spine L3-L4, L4-L5, L5-S1; annular disc bulging L2-L3, L3-L4, and bilateral facet arthropathy L5-S1.  Therefore, the newly submitted evidence addresses the element deficient in the original claim, that is, it identifies a current disability.
Therefore, the Board concludes that the evidence added to the record since the March 1971 denial is both new and material, in that it is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  As such, the Board finds that the requirements to reopen the claim of entitlement to service connection for a low back disorder have been met.  Therefore, the claim to reopen a previously denied claim seeking service connection for a low back disorder is granted.

ORDER

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection a low back disorder is granted.


REMAND

As the Veteran's claim is now reopened, the Board finds that a VA examination is necessary to ascertain the exact nature and etiology of any service-related back disorder.  In this regard, the Board observes that imaging studies show degenerative disc disease, lumbar spine L3-L4, L4-L5, L5-S1; annular disc bulging L2-L3, L3-L4, and bilateral facet arthropathy L5-S1; however, the opinions provided by Dr. AT that relate the Veteran's current symptoms to his military service only speak to back pain and intermittent radicular pain, not to the underlying cause of the pain.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, the Board requires a VA examination and opinion that assesses whether the Veteran has a diagnosed low back disability that is related to his described injury in service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed low back disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Provide a diagnosis for all identified disorders of the Veteran's back.

b. Opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any identified back disorder is causally or etiologically related, in whole or in part, to his described in-service injury or is otherwise related to his military service?

A rationale for any opinion advanced should be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The examiner should also state what sources were consulted in forming the opinion.  

2. After completing the above action and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the April 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


